United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1787
Issued: April 7, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2019 appellant timely filed for review of a February 28, 2019 merit decision
and an April 9, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of this case.

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral argument request, he asserted that oral argument should be granted to provide him with an
opportunity to submit medical evidence sufficient to establish a medical condition causally related to factors of his
federal employment. The Board, in exercising its discretion, denies appellant’s request for oral argument because this
matter requires an evaluation of the medical evidence presented and evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). As such, the arguments on appeal can adequately
be addressed in a decision based on a review of the case record. Oral argument in this appeal would further delay
issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and this
decision is based on the case record as submitted to the Board.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a medical
condition causally related to the accepted factors of his federal employment; and (2) whether
OWCP properly denied appellant’s request for reconsideration of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 26, 2018 appellant, then a 53-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed sharp pain and weakness in his lower back
that shot down to his left leg and caused numbness and tingling in his left leg and foot due to
repetitive factors of his federal employment, including bending to retrieve sprigs, letters, flats, and
parcels, lifting heavy trays and tubs of mail, twisting and turning while delivering mail, carrying
parcels, and climbing up stairs. He noted that he first realized that his condition was caused or
aggravated by his federal employment on May 10, 2018. Appellant did not stop work.
In a January 17, 2019 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. In a separate development letter
of even date, OWCP requested that the employing establishment provide a copy of appellant’s
position description and physical requirements of his job. It afforded both parties 30 days to
respond. No additional evidence was received from either party.
By decision dated February 28, 2019, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record was insufficient to establish a medical diagnosis
causally related to the accepted factors of his federal employment. It concluded, therefore, that he
had not met the requirements to establish an injury as defined under FECA.
On March 26, 2019 appellant requested reconsideration via an appeal request form. In an
accompanying statement, he contended that he sustained an injury causally related to factors of his
federal employment. No additional evidence was received.
By decision dated April 9, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim, pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
3

Id.

4
S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

2

and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted factors of his federal employment.
To establish that he sustained an occupational disease in the performance of duty, appellant
must submit medical evidence that establishes the presence or existence of the disease or condition
for which compensation is claimed and that the diagnosed condition is causally related to the
identified employment factors.10 As appellant has not submitted any medical evidence, he has not
established a medical diagnosis in connection with the accepted employment factors.11 The Board
thus finds that he has not met his burden of proof to establish his claim.

5
M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

10

Supra note 7.

11

C.L., Docket No. 20-0385 (issued August 5, 2020).

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.12
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.13
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.14 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.15 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128 (a).
In his timely request for reconsideration, appellant submitted an appeal request form and
an accompanying statement contending that he sustained an injury while in the performance of
duty. His contention, however, neither showed that OWCP erroneously applied or interpreted a
specific point of law, nor did it advance a relevant legal argument not previously considered by

12

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); L.D., Docket No. 18-1468 (issued
February 11, 2019); W.C., 59 ECAB 372 (2008).
13

20 C.F.R. § 10.606(b)(3); see C.L., supra note 11; C.C., Docket No. 19-1622 (issued May 28, 2020); E.R., Docket
No. 09-1655 (issued March 18, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008).
14

Id. at § 10.607(a); see K.T., Docket No. 18-0927 (issued May 13, 2020). Timeliness is determined by the
document receipt date (i.e., “the received date” in OWCP’s Integrated Federal Employees’ Compensation System
(iFECS)). If the request for reconsideration has a document received date greater than one year, the request must be
considered untimely. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b)
(February 2016).
15

Id. at § 10.608(a); see F.V., Docket No. 18-0230 (issued May 8, 2020); M.S., 59 ECAB 231 (2007).

16
Id. at § 10.608(b); see B.S., Docket No. 20-0761 (issued January 29, 2021); C.L., supra note 11; C.C., supra note
13; E.R., Docket No. 09-1655 (issued March 18, 2010).

4

OWCP. Thus, appellant is not entitled to a review of the merits of his claim based on the first and
second above-noted requirements under 20 C.F.R. § 10.606(b)(3).17
Additionally, appellant did not submit relevant and pertinent new evidence not previously
considered by OWCP.18 Consequently, appellant is not entitled to a review of the merits of his
claim based on the third above-noted requirement under 20 C.F.R. § 10.606(b)(3).
The Board, therefore, finds that, pursuant to 20 C.F.R. § 10.608, OWCP properly denied
merit review.19
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted factors of his federal employment. The Board further
finds that OWCP properly denied his request for reconsideration of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).

17

20 C.F.R. § 10.606(b)(3); see B.B., Docket No. 20-1129 (issued December 31, 2020); L.G., Docket No. 09-1517
(issued March 3, 2010); C.N., Docket No. 08-1569 (issued December 9, 2008);
18

Supra note 13.

19

D.M., Docket No. 18-1003 (issued July 16, 2020); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b), OWCP will
deny the request without reopening the case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the April 9 and February 28, 2019 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 7, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

